Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,349,744; 10,357,107; 10,973,343 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-43 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures for a powered recliner chair which including a controller configured to control reorientation of the powered recliner chair from a first orientation to a second orientation based on at least one of: a first number of electrical pulses associated with the actuator drive motor, a first width of electrical pulses associated with the actuator drive motor, a first frequency of electrical pulses associated with the actuator drive motor, a first actuator drive motor activation time, or first power pulses associated with the actuator drive motor, wherein the controller is further configured to control reorientation of the powered recliner chair from the first orientation to a third orientation based on at least one of: a second number of electrical pulses associated with the actuator drive motor, a second width of electrical pulses associated with the actuator drive motor, a second frequency of electrical pulses associated with the actuator drive motor, a second actuator drive motor activation time, or second power pulses associated with the actuator drive motor as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale